Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites that the first low-pass filter is a moving average filter defining a first moving average and a second moving average, however it is unclear how the first low-pass filter can define both a first moving average between 1-20 hours and a second moving average between 1-20 days, does it act as a first moving average filter between 1-20 hours and then switch and act as a second moving average filter between 1-20 days, clarification is requested. It is suggested to amend claim 6 to read something similar to --wherein the first low-pass filter is a moving average filter defining a first moving average and the second low-pass 
 
Allowable Subject Matter
Claims 1,5 and 7-9 are allowed. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art fails to teach or reasonably suggests, within the context of the other claimed elements, calculating a plurality of power consumption trends includes calculating a short-term trend using a first low-pass filter and calculating a long-term trend using a second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz, respectively in combination with the other claim limitations. The prior art including WO 2015/183922 to Pierce et al. (previously cited) teaches looking at power consumption trends of a pump but does not teach or suggests calculating a plurality of power consumption trends includes calculating a short-term trend using a first low-pass filter and calculating a long-term trend using a second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz. 

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but are moot since the rejections have been withdrawn in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792